Exhibit 10.42

i2 TECHNOLOGIES, INC.

EXECUTIVE RETENTION AGREEMENT

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT by and between i2 Technologies, Inc. (the “Company”), and
                     (the “Executive”) to be effective as of January 1, 2009.

RECITALS

WHEREAS, the Executive is currently a party to an executive retention agreement
with the Company dated as of 25 February, 2008 (the “Agreement”).

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company.

WHEREAS, the Company and the Executive desire to amend the terms and conditions
of the Agreement in order to bring those terms and conditions into documentary
compliance with the final Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and continue the
Executive’s employment with the Company in accordance with those amended and
restated terms and conditions. In consideration of the mutual covenants and
promises contained in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties to
this Agreement, the parties agree as follows:

1. The following clarifying sentences are hereby added to the end of
Section 3(d):

“If the Company fails to remedy such condition, the Executive’s termination for
Good Reason will occur on the expiration of the cure period. If the Company
cures such condition within the applicable cure period, a termination for Good
Reason will not be deemed to have occurred.”

2. Clause (i) of Section 5 is hereby replaced in its entirety to read as
follows:

“(i) if the Executive’s employment is terminated by the Company for Cause or by
the Executive for any reason, the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be (provided, however, that
in the event of the Executive’s termination for Good Reason, the Date of
Termination shall be determined under section 3(d)).”

3. The second sentence of Section 9(b) is hereby replaced in its entirety to
read as follows:

“Should such benefit limit still be exceeded following such reduction, then the
number of shares which would vest on an accelerated basis under each of the



--------------------------------------------------------------------------------

Executive’s equity awards pursuant to Section 7 shall be reduced to the extent
necessary to eliminate such excess, with the actual awards to be so reduced to
be affected in the chronological order in which the awards were granted.”

4. The following sentences are hereby added to the end of Section 12:

“The specified employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year. If the Executive is so
identified on any such December 31, he shall have specified employee status for
the twelve (12)-month period beginning on April 1 of the following calendar
year.”

5. Section 13 is hereby replaced in its entirety to read as follows:

“This Agreement together with the Amendment Agreement is intended to comply with
the requirements of Code Section 409A of the Internal Revenue Code of 1986, as
amended. Accordingly, all provisions herein shall be construed and interpreted
to comply with Code Section 409A and if necessary, any such provision shall be
deemed amended to comply with Code Section 409A and the regulations thereunder.
Notwithstanding anything in this Agreement to the contrary, payments may only be
made under this Agreement upon an event and in a manner permitted by Code
Section 409A, to the extent applicable. In no event may the Executive, directly
or indirectly, designate the calendar year of a payment. For purposes of
Section 409A, the right to a series of payments under the Agreement shall be
treated as a right to a series of separate payments.”

Except as modified by this Amendment Agreement, all the terms and conditions of
the Agreement shall continue in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment Agreement on
the date specified for that party below.

 

i2 TECHNOLOGIES, INC. By:    

Title:    

Dated: December 31, 2008

 

Executive

Printed Name:    

Dated: December 31, 2008

 

3